UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 58.22% (Cost $149,943,181) Advertising 0.18% R.H. Donnelley Corp., Sr Disc Note Ser A-1 6.875 01-15-13 B 200 182,500 Sr Disc Note Ser A-2 6.875 01-15-13 B 300 273,750 Airlines 0.38% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1Class A 6.545 02-02-19 A- 372 378,303 Pass Thru Ctf Ser 2000-2 Class B (L) 8.307 10-02-19 BB- 411 399,047 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 196 191,354 Auto Parts & Equipment 0.08% Avis Budget Car Rental LLC, Sr Note (S) 7.625 05-15-14 BB- 200 194,000 Broadcasting & Cable TV 0.58% Clear Channel Communications, Inc., Note 5.500 09-15-14 BBB- 460 427,381 Comcast Corp., Gtd Note 5.900 03-15-16 BBB+ 450 450,207 Cox Communications, Inc., Note 7.125 10-01-12 BBB- 575 612,792 Casinos & Gaming 1.79% Chukchansi Economic Development Auth, Sr Note (S) 8.000 11-15-13 BB- 460 472,075 Jacobs Entertainment, Inc., Sr Note (S) 9.750 06-15-14 B- 310 306,900 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 405 403,987 Majestic Star Casino LLC/Majestic Star Casino Capital II LLC, Sr Note 9.750 01-15-11 CCC+ 750 730,312 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 285 274,093 MTR Gaming Group, Inc., Sr Sub Note (S) 9.000 06-01-12 B- 105 105,525 Pokagon Gaming Auth, Sr Note (S) 10.375 06-15-14 B 175 186,594 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 09-15-14 B+ 1,540 1,555,400 Page 1 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 BB- 522 552,015 Commodity Chemicals 0.20% Lyondell Chemical Co., Gtd Sr Sub Note 10.875 05-01-09 B 500 511,250 Construction & Farm Machinery & Heavy Trucks 0.19% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB- 500 492,500 Consumer Finance 2.11% American Express Co., Sub Deb 6.800 09-01-66 A 545 575,382 Capital One Capital III, Gtd Jr Sub Note 7.686 08-15-36 BB+ 855 910,996 Ford Motor Credit Co., Note 7.375 10-28-09 BBB- 1,625 1,579,181 Sr Note 9.875 08-10-11 B 295 305,270 General Motors Acceptance Corp., Note 6.750 12-01-14 BB 550 536,940 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 BBB+ 800 799,814 Nelnet, Inc., Note 7.400 09-29-36 BBB- 715 716,687 Department Stores 0.28% Penney, J.C. Co., Inc., Deb 8.125 04-01-27 BB+ 215 222,128 Deb 7.650 08-15-16 BBB- 445 499,727 Diversified Banks 1.60% Bank of New York, Cap Security (S) 7.780 12-01-26 A- 650 677,148 Barclays Bank Plc, Perpetual Bond (6.86% to 06-15-32 then variable) (United Kingdom) (S) 6.860 09-29-49 A+ 1,655 1,770,928 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 5.506 12-01-49 Baa1 940 901,261 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 650 758,069 Diversified Chemicals 0.81% NOVA Chemicals Corp., Med Term Note (Canada) 7.400 04-01-09 BB+ 2,045 2,085,900 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Diversified Commercial & Professional Services 0.31% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 02-13-13 A- Diversified Financial Services 0.36% St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 12-31-49 Baa1 Diversified Metals & Mining 0.19% Vedanta Resources Plc, Sr Note (United Kingdom) (S) 02-22-10 BB+ Electric Utilities 4.70% AES Eastern Energy LP, Pass Thru Ctf Ser 1999-A 01-02-17 BB+ Beaver Valley Funding Corp., Sec Lease Obligation Bond 06-01-17 BBB- BVPS II Funding Corp., Collateralized Lease Bond 06-01-17 BB+ Empresa Electrica Guacolda SA, Sr Sec Note (S) 04-30-13 BBB- FPL Energy National Wind, Sr Sec Note (S) 03-10-24 BBB- FPL Group Capital, Inc., Jr Sec Sub Note 10-01-66 BBB+ HQI Transelect Chile SA, Sr Note (Chile) 04-15-11 A- Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 12-15-10 BB+ IPALCO Enterprises, Inc., Sr Sec Note 11-14-11 BB- Monterrey Power SA de CV, Sr Sec Bond (Mexico) (S) 11-15-09 BBB Nevada Power Co., Mtg Backed Note (S) 05-15-18 BB Pepco Holdings, Inc., Note 08-15-12 BBB PNPP II Funding Corp., Deb 05-30-16 BB+ System Energy Resources, Inc., Sec Bond (S) 01-15-14 BBB TransAlta Corp., Note (Canada) 12-15-13 BBB- TXU Corp. Sec Bond 01-01-15 BBB Waterford 3 Funding Corp., Sec Lease Obligation Bond 01-02-17 BBB- Page 3 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Electronic Equipment Manufacturers 0.32% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 775 812,715 Food Distributors 0.22% Tyson Foods, Inc., Sr Note (P) 6.600 04-01-16 BBB 555 571,458 Gas Utilities 0.56% Energy Transfer Partners, Gtd Sr Note (G)(L) 5.950 02-01-15 BBB- 1,210 1,207,526 KN Capital Trust I, Gtd Cap Security Ser B 8.560 04-15-27 BB+ 240 241,004 Health Care Equipment 0.27% Boston Scientific Corp., Sr Note 6.400 06-15-16 BBB+ 685 690,813 Health Care Facilities 0.34% Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 875 883,495 Health Care Services 0.72% Alliance Imaging, Inc., Sr Sub Note 7.250 12-15-12 B- 440 411,400 Health Management Plc, Sr Sub Note 6.125 04-15-16 BBB+ 860 832,595 WellPoint, Inc., Bond 5.250 01-15-16 BBB+ 610 597,677 Hotels, Resorts & Cruise Lines 0.60% Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 1,060 1,067,014 Travelport, Inc. Sr Note (S) 9.875 09-01-14 B- 480 463,200 Industrial Machinery 0.86% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 1,405 1,489,632 Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Ba1 719 726,030 Integrated Oil & Gas 0.77% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 615 688,492 Petro-Canada, Deb (Canada) 9.250 10-15-21 BBB 1,000 1,293,554 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Integrated Telecommunication Services 1.99% AT&T Corp., Gtd Sr Note 8.000 11-15-31 A 510 623,350 BellSouth Corp., Deb 6.300 12-15-15 A 1,040 1,055,329 Embarq Corp., Sr Note 7.082 06-01-16 BBB- 620 632,461 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B 1,000 1,005,000 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 BBB+ 1,000 1,040,658 Telefonos de Mexico SA de CV, Note (Mexico) 5.500 01-27-15 BBB 765 741,000 Investment Banking & Brokerage 0.31% Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 750 794,550 IT Consulting & Other Services 0.16% NCR Corp., Note 7.125 06-15-09 BBB- 390 402,370 Leisure Facilities 0.15% AMC Entertainment, Inc., Sr Sub Note (L) 9.500 02-01-11 CCC+ 390 389,513 Life & Health Insurance 0.57% AmerUs Group Co., Sr Note 6.583 05-16-11 Baa3 460 478,138 Phoenix Cos., Inc. (The), Bond 6.675 02-16-08 BBB 510 513,086 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 485 461,752 Managed Health Care 0.20% HealthSouth Corp., Sr Note (P)(S) 11.418 06-15-14 CCC+ 500 510,000 Marine 0.27% CMA CGM SA, Sr Note (France) (S) 7.250 02-01-13 BB+ 700 682,500 Metal & Glass Containers 0.20% Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 500 512,500 Multi-Line Insurance 0.51% Assurant, Inc., Sr Note 6.750 02-15-34 BBB+ 510 538,324 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 395 408,095 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 350 375,445 Multi-Media 0.44% News America Holdings, Gtd Sr Deb 7.750 01-20-24 BBB 1,020 1,128,049 Multi-Utilities 0.91% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 550 699,581 Salton Sea Funding Corp., Sec Note Ser C 7.840 05-30-10 BB+ 1,606 1,646,268 Office Services & Supplies 0.22% Xerox Corp., Sr Note 6.750 02-01-17 BB+ 560 568,400 Oil & Gas Drilling 0.13% Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB- 341 333,384 Oil & Gas Exploration & Production 0.11% Anadarko Petroleum Corp., Sr Note 6.450 09-15-36 BBB- 290 296,214 Oil & Gas Refining & Marketing 0.50% Enterprise Products Operations LP, Gtd Sr Note Ser B 5.600 10-15-14 BB+ 1,000 978,509 Premcor Refining Group, Inc., Sr Note 9.500 02-01-13 BBB- 285 310,553 Oil & Gas Storage & Transportation 0.18% MarkWest Energy Partners LP/MarkWest Energy Finance Corp., Sr Note (S) 8.500 07-15-16 B 460 463,450 Paper Packaging 0.78% MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 750 791,250 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 245 252,350 Sr Note 8.375 07-01-12 CCC+ 1,000 960,000 Paper Products 0.82% Abitibi Consolidated, Inc., Gtd Sr Note (Canada) 6.000 06-20-13 B+ 349 283,563 Graphic Packaging International Corp., Sr Note (L) 8.500 08-15-11 B- 445 455,012 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 365 361,049 Verso Paper Holdings LLC, Sr Sec Note (S) 9.125 08-01-14 B+ 1,000 1,006,250 Pharmaceuticals 0.66% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 1,550 1,682,342 Property & Casualty Insurance 0.53% Markel Corp., Sr Note 7.350 08-15-34 BBB- 535 553,330 Ohio Casualty Corp., Note 7.300 06-15-14 BB 750 796,576 Real Estate Management & Development 0.94% Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 175 190,283 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 360 362,467 HRPT Properties Trust, Sr Note 5.750 11-01-15 BBB 780 774,630 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 870 847,523 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BB 250 250,625 Regional Banks 1.50% Colonial Capital II, Gtd Cap Sec Ser A 8.920 01-15-27 BB 1,085 1,140,979 Crestar Capital Trust I, Gtd Cap Security 8.160 12-15-26 A- 910 950,437 First Chicago NDB Institutional Capital, Gtd Cap Bond Ser A (S) 7.950 12-01-26 A1 500 520,501 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,170 1,227,458 Soft Drinks 0.40% Panamerican Beverages, Inc., Sr Note (Panama) 7.250 07-01-09 BBB 1,000 1,035,000 Specialized Finance 1.60% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 822,855 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 7.205 02-15-12 Baa3 500 496,416 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB- 500 470,000 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 956 986,046 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Graftech Finance, Inc., Gtd Sr Note 10.250 02-15-12 B- 500 525,000 JP Morgan Chase Capital, Jr Sub Note Ser T 6.550 09-29-36 A- 790 796,746 Steel 0.24% Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B- 615 608,850 Thrifts & Mortgage Finance 23.13% Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.354 09-10-47 AAA 940 934,270 Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 1,250 1,270,264 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.888 03-20-36 AAA 1,125 1,131,966 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 5.978 05-20-36 AA 1,829 1,824,968 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B2 (P) 4.883 03-25-35 AA+ 853 836,825 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.332 04-25-35 AA+ 598 592,299 Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.640 02-25-36 AAA 1,053 1,053,253 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 6.342 07-25-36 AA 2,529 2,574,772 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-T20 Class A4A (P) 5.303 10-12-42 Aaa 455 451,559 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 1,110 1,082,822 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.887 12-25-35 AAA 957 961,486 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 670 655,092 Citigroup/Deutsche Bank Commercial Mortgage Securities, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 (P) 5.400 07-15-44 AAA 620 617,905 Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 295 291,865 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 121 124,735 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 6.000 11-25-34 AAA 769 767,021 Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 5.500 04-25-35 Aaa 634 615,730 Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 488 492,959 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 4,428 4,472,012 Countrywide Home Loans Servicing LP, Mtg Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 4,140 4,090,706 DB Master Finance LLC, Mtg Pass Thru Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 340 347,443 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.233 12-25-34 AA 497 491,823 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.237 05-25-36 AA 1,550 1,570,157 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 495 490,426 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 460 459,377 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 1,667 1,684,311 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 1,260 1,257,891 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.575 08-25-34 AA 1,234 1,213,143 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 4,757 4,826,220 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 483 480,487 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.394 05-25-35 AA 523 516,619 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.452 08-25-36 AA 454 463,322 JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-S1 Class 1A4 6.000 12-25-35 AAA 4,655 4,660,842 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,035 1,989,937 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 1,056 1,048,309 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 (P) 5.417 11-12-37 AAA 855 852,750 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.375 11-14-42 AAA 840 835,859 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09-15-42 AAA 1,225 1,214,064 Nomura Asset Acceptance Corp., Mtg Pass Thru Ctf Ser 2006-AF1 Class CB1 6.540 06-25-36 AA 1,001 1,026,571 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.362 05-25-35 AA 421 408,551 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.992 12-25-35 AAA 4,127 4,187,481 SBA CMBS Trust, Sub Bond Ser 2005-1A Class C (S) 5.731 11-15-35 A2 200 201,411 Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 227,966 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 204,425 Sovereign Capital Trust I, Gtd Cap Security 9.000 04-01-27 BB 1,000 1,047,844 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 702 708,745 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.674 04-25-35 AA 1,513 1,433,424 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 684 669,010 Tobacco 0.40% Reynolds American, Inc., Sr Sec Note (S) 7.250 06-01-13 BB 1,000 1,029,028 Utilities Other 0.20% Magellan Midstream Partners LP, Note 6.450 06-01-14 BBB 500 517,526 Wireless Telecommunication Services 1.75% America Movil SA de CV, Sr Note (Mexico) 5.750 01-15-15 BBB 1,275 1,255,689 Citizens Communications Co., Sr Note 6.250 01-15-13 BB+ 460 447,350 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 1,340 1,336,405 Mobile Telesystems Finance SA, Gtd Sr Note (Luxembourg) (S) 9.750 01-30-08 BB- 400 415,500 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB+ 500 515,870 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) Nordic Telephone Co. Holdings, Sr Bond (Denmark) (S) 8.875 05-01-16 B 500 525,625 Credit Issuer, description rating (A) Shares Value Preferred stocks 3.04% (Cost $8,018,146) Agricultural Products 0.39% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,014,454 Broadcasting & Cable TV 0.39% CBS Corp., 7.250% BBB 40,000 1,004,000 Diversified Banks 0.54% Bank One Capital Trust VI, 7.20% A- 55,000 1,397,000 Integrated Telecommunication Services 0.39% Telephone & Data Systems, Inc., 7.60%, Ser A A- 40,000 1,000,400 Multi-Utilities 0.40% Dominion CNG Capital Trust I, 7.80% BB+ 40,000 1,017,200 Real Estate Management & Development 0.93% Apartment Investment & Management Co., 8.00%, Ser T B+ 55,000 1,395,900 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 983,600 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 37.99% (Cost $96,952,516) Government U.S. 4.36% United States Treasury, Bond (L) 6.250 08-15-23 AAA 430 499,237 Bond (L) 4.500 02-15-36 AAA 1,935 1,854,123 Note (L) 5.125 05-15-16 AAA 605 627,593 Note (L) 4.875 08-15-16 AAA 1,444 1,471,300 Note (L) 4.500 02-15-16 AAA 4,460 4,415,226 Note (L) 4.250 11-15-13 AAA 2,380 2,328,030 Government U.S. Agency 33.63% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 20 21,243 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 2,240 2,251,630 30 Yr Pass Thru Ctf 5.500 04-01-33 AAA 1,778 1,758,926 30 Yr Adj Rate Pass Thru Ctf (P) 5.161 11-01-35 AAA 2,182 2,145,445 Page 11 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2006 (unaudited) CMO REMIC 2978-CL 5.500 01-15-31 AAA 2,695 2,673,879 CMO REMIC 3153-NE 5.500 05-15-34 AAA 1,335 1,305,013 CMO REMIC 3154-PM 5.500 05-15-34 AAA 1,145 1,118,509 CMO REMIC 3184-PD 5.500 07-15-34 AAA 3,885 3,842,345 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 24 24,095 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 5 4,769 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 43 44,537 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 979 993,857 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 4,996 5,087,873 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,847 3,865,150 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 3,569 3,586,614 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 1,994 2,002,987 30 Yr Pass Thru Ctf 6.000 06-01-36 AAA 3,908 3,926,073 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 14,379 14,445,045 30 Yr Pass Thru Ctf (M) 6.000 09-01-36 AAA 17,413 17,493,320 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 2,142 2,113,869 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 2,130 2,099,659 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 2,589 2,552,053 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 4,940 4,869,617 30 Yr Adj Rate Pass Thru Ctf (P) 5.321 11-01-35 AAA 3,736 3,683,673 CMO REMIC 2006-57-PD 5.500 01-25-35 AAA 1,505 1,475,865 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 1,230 1,206,008 Note 6.000 05-30-25 AAA 1,720 1,686,183 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 4 4,974 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,770 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 13 14,065 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.75% (Cost $1,921,535) Government U.S. Agency 0.74% Federal Home Loan Bank, Disc Note 10-02-06 AAA 1,900 1,900,000 Joint Repurchase Agreement 0.01% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP  Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 22 22,000 Total investments (Cost $256,835,378) 100.00% Page 12 John Hancock Income Securities Trust Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of September 30, 2006. (M) These securities having an aggregate value of $17,493,320, or 6.82% of the Fund's total investments, have been purchased as a forward commitmentsthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $17,830,540 of Federal National Mortgage Assn., 6.500%, 07-01-36, Federal National Mortgage Assn., 6.000%, 08-01-36, GSR Mortgage Loan Trust, 6.500%, 05-25-36, and JP Morgan Alternative Loan Trust, 6.000%, 12-25-35 has been segregated to cover the forward commitments. (P) Represents rate in effect on September 30, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $26,024,143 or 10.14% of the Fund's total investments as of September 30, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $256,835,378. Gross unrealized appreciation and depreciation of investments aggregated $2,651,284 and $2,846,338, respectively, resulting in net unrealized depreciation of $195,054. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 29, 2006
